BARDGETT, Judge
(dissenting).
I respectfully dissent for the same reasons set forth in my dissent in State ex rel. Kansas City Stock Yards v. Clark, 536 S.W2d 142 (Mo. banc 1976), except for that portion of my dissent which treats with sec. 537.100, RSMo 1969, the wrongful death tolling statute. This is not a suit by the employee’s widow and children against the employer but rather against a defendant that was not involved in the workmen’s compensation claim.
Here, as in State ex rel. Stock Yards v. Clark, supra, we do have the affidavit of the surviving mother in this case stating that she had no pecuniary loss by reason of her son’s death. She did not file a wrong*159ful death suit and the two-year statute has expired. The deceased’s mother has, in my opinion, abandoned the action and left things the same as if she did not survive her son, and so for these reasons and the other reasons stated in my dissent in State ex rel. Kansas City Stock Yards v. Clark, supra, I am of the opinion that the judgment of the circuit court should be reversed and the cause remanded for trial on the merits.
Therefore, I dissent.